Exhibit 10.1


FOURTH AMENDMENT TO
VOTING AND STANDSTILL AGREEMENT
This FOURTH AMENDMENT TO VOTING AND STANDSTILL AGREEMENT (this "Fourth
Amendment") is made and entered into on January 10, 2013, by and among United
American Healthcare Corporation, a Michigan corporation ("UAHC"), St. George
Investments, LLC, an Illinois limited liability company ("St. George"), and The
Dove Foundation, an Illinois trust ("Dove").  UAHC, St. George, and Dove are
referred to herein individually as a "Party" and collectively as the "Parties."
RECITALS
A.            On March 19, 2010, UAHC and St. George entered into that certain
Voting and Standstill Agreement (the "VSA");
B.             On June 7, 2010, UAHC and St. George entered into that certain
Amendment to Voting and Standstill Agreement (the "First Amendment"), which
amended the VSA;
C.            On June 7, 2010, Dove entered into that certain Agreement to Join
the Voting and Standstill Agreement (the "Joinder"), by which Dove joined the
VSA, as amended by the First Amendment, and UAHC and St. George acknowledged and
accepted the Joinder;
D.            On June 18, 2010, UAHC, St. George, and Dove entered into that
certain Acknowledgement and Waiver of Certain Provisions of the Voting and
Standstill Agreement (the "Acknowledgement and Waiver");
E.            On November 3, 2011, the Parties entered into that certain Second
Amendment to Voting and Standstill Agreement (the "Second Amendment"), which
further amended the VSA;
F.            On May 15, 2012, the Parties entered into that certain Third
Amendment to Voting and Standstill Agreement (the "Third Amendment"), which
further amended the VSA;
G.            The VSA, as amended by the First Amendment, as joined by Dove
pursuant to the Joinder, as further amended by the Acknowledgement and Waiver,
as further amended by the Second Amendment, and as further amended by the Third
Amendment, is referred to herein as the "Amended VSA";
H.            The "Put Commencement Date" (as set forth in Section 2 of the
Third Amendment) was October 1, 2012, and as a result, each of St. George and
Dove has a present right to exercise the "Put Option" pursuant to Section 5.1 of
the Amended VSA;
I.            Each of St. George and Dove is willing to forbear from exercising
its Put Option during the present "Put Exercise Period" (as defined in Section
5.1 of the Amended VSA), in exchange for UAHC's agreement to postpone the Put
Commencement Date, until October 1, 2013 (and either or both of St. George and
Dove may exercise its Put Option during the Put Exercise Period commencing on
such date), and with an expiration of March 30, 2014, provided that either or
both of St. George and Dove may elect to accelerate the Put Commencement Date
upon the occurrence of any one of certain events (as set forth in Section 3 of
the Third Amendment);
J.            The Parties desire to further amend the Amended VSA as set forth
in this Fourth Amendment in order to memorialize the mutual understanding set
forth in the previous recital.
NOW, THEREFORE, in consideration of the foregoing recitals, which are hereby
incorporated in this Fourth Amendment, and for other good and valuable
consideration, including the mutual obligations set forth in this Agreement, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
1.            Forbearance.  Each of St. George and Dove agrees to forbear from
exercising its Put Option during the present Put Exercise Period (as defined in
the Amended VSA), in consideration of UAHC's agreement to postpone the Put
Commencement Date until October 1, 2013, pursuant to Section 2 of this Fourth
Amendment.
2.            Postponement of Put Commencement Date.  The Parties affirm and
agree that the Put Commencement Date shall be October 1, 2013 and that, as a
result, the Put Exercise Period shall end on March 30, 2014.
3.            No Other Changes.  All terms of the Amended VSA, except as amended
by this Fourth Amendment, remain in full force and effect.
[Signature page follows.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Parties, being duly authorized, have
executed this Fourth Amendment as of the date first written above.


UNITED AMERICAN HEALTHCARE CORPORATION




By:            /s/ Robert T. Sullivan
Name:            Robert T. Sullivan
Title:            Secretary, Treasurer and CFO






ST. GEORGE INVESTMENTS, LLC


By:            Fife Trading, Inc.,
an Illinois corporation,
its Manager




By:            /s/ John M. Fife
Name:            John M. Fife
Title:            President






THE DOVE FOUNDATION




By:            /s/ James M. Delahunt
Name:            James M. Delahunt
Title:            Trustee




